DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US20170219153) in view of Sullivan (US20080061192).
With respect to claim 1 Hill discloses  a sound attenuating baffle device for use in a duct receiving gaseous flow in a flow direction therethrough from an inlet end to an outlet end of the duct, the baffle device comprising:
A baffle casing (330) including at least one boundary wall spanning rearwardly along one side of the baffle casing from a leading end to a trailing end of the baffle casing;
The baffle casing including a hollow interior bounded in part by said at least one boundary wall and bounded at the trialing end of the baffle casing by a rear cap (333) of the baffle casing
The baffle casing being adapted to be supported within the duct such that said at least one boundary wall is presented in the flow direction and the gaseous flow is directed rearwardly across said ta least one boundary wall from the leading end to the trailing end of the baffle casing;
A sound attenuating structure supported within the hollow interior of the baffle casing (335), the sound attenuating structure being adapted to attenuate sound.
Hill does not expressly disclose the trailing member as claimed. 
Sullivan (see abstract and figure 2) discloses the use of a trailing member in a fluid flow, associated with a boundary wall to the flow and supported on the wall so as to protrude rearwardly away from the boundary wall in a direction of the boundary wall beyond the read end thereof, the trailing end of the wall towards a free trailing edge of the trailing member such that at least a portion of the trailing member is spaced rearwardly of the rear end of the wall, and the free trailing edge at a rear end of the trailing member being non-linear in profile (see figure 2).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing top combine the teachings of Sullivan to use a nonlinear trailing member and to place it at the rearwards portion of a wall interacting with the flow. This is analogous to the rear edge of the baffle of Hill and would prevent vortices in the same manner.  The placement in the claimed location would stem logically from the teachings of Hill.
The motivation for combining these teachings would be to reduce the noise by disrupting the formation of the vortices. 
With respect to claim 2 Hill as modified further discloses wherein an intersection of aid at least one boundary wall and the rear cap of the baffle casing defined a trailing edge portion of the boundary wall (the elements are present and as such so is the formation so defined), wherein the trailing member associated with said at least one boundary wall protrudes from the trailing edge portion of said at least one boundary wall, and wherein the free trailing edge of the trailing member associated with at least one boundary wall is greater in length than the trailing edge portion of the at least one boundary wall (see the shape formation as shown by figure 2 of Sullivan).
With respect to claims 3 and 4Hill as modified further discloses wherein the free trailing edge of the trailing member associated with said at least one boundary wall is longer than the trailing edge portion of said at least one boundary wall (see Sullivan figure 2) As it regards the selection of at least 50% longer or at least twice as long , this would have been merely an optimization of the ratio of the lengths. It has been held hat
 discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 5 Hill as modified discloses wherein the baffle member is formed of a rigid sheet material the provision of using the same or similar material for the trailing edge member would have been an obvious matter as this would allow for the deice to be easily manufactured and recycled.
With respect to claim 6 Hill as modified further discloses where in the sheet material is substantially co planar with the boundary wall associated therewith (see again figure 3 and para 123).
 With respect to claim 7 Hill as modified  further disclose wherein the sheet material is continuous with the boundary wall (see figure 3) associated therewith so as to be joined integrally and seamlessly therewith. 
With respect to claim 8 Hill as modified (see Sullivan figure 2) further discloses wherein the free trailing edge of the trailing member associated with said at least one boundary wall comprises a plurality of protruding elements mounted in series with one another in a row so as to define a recess between each adjacent pair of protruding elements. 
With respect to claim 9 Hill as modified further discloses wherein the protruding elements and the recesses therebetween are triangular in shape (see again Sullivan figure 2). 
With respect to claim 10 Hill as modified (see again Sullivan figure 2) discloses wherein the protruding elements have an alternating profile, while not expressly disclosing sinusoidal, as the triangular wave is shown and the U type pattern discloses curved edges as well as shar edges it would have been an obvious matter to select the known formation of the sinusoidal shape. This would be nothing more than apply the teachings to use curved edges with the already taught shape of the alternating triangular pattern.
With respect to claim 11 Hill as modified further discloses wherein each protruding element has a length extending rearwardly from the casing which is greater than a width of the protruding elements in the direction of said row (see the U shape as shown in Sullivan fig 2).
With respect to claim 12 as it regards the selection of a greater width than length this would have been obvious to apply to the triangular shaped members as a mere tuning of the shape to alter the manner in which it disrupts the flow. The overall shape being taught to alter the flow it would therefor be obvious to select parameters of the shape to alter the flow. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 13 Hill as modified further discloses wherein the sound attenuating structure comprises a sound absorbing material within the hollow interior of the baffle casing (see again element 335 of Hill).
With respect to claim 14 Hill as modified further discloses wherein the sound attenuating structure comprises at least one sound attenuating chamber within the hollow interior of the baffle casing (see the chamber which holds element 335 and refer to the perforate wall sections that allow sound into the chamber).
With respect to claim 15 Hill as modified further discloses a sound attenuating duct assembly (Hill) comprising:
A duct for receiving a gaseous flow in a flow direction therethrough from an inlet end to an outlet end of the duct;
A baffle casing supported by the duct, the baffle casing including at least one boundary wall (330) spanning rearwardly along one side of the baffle casing so as to be oriented in the flow direction of the duct from a leading end to a trailing end of the baffle casing and so as to be arranged to receive gaseous flow directed across said at east one boundary wall;
The baffle casing including a hollow interior bounded in part by said at least one boundary wall and bounded at the trialing end of the baffle casing by a rear cap of the baffle casing (333);
A sound attenuation structure (335) supported within the hollow interior of the baffle casing, the sound attenuating structure being adapted to attenuate sound; and 
A tailing member (see Sullivan) associated with said at least one boundary wall and supported on the baffle casing so as to protrude rearwardly away from the baffle casing in a direction of the boundary wall beyond the rear cap of the baffle casing at the trialing end of the baffle casing towards a free trailing edge of the trailing member such that at least a portion of the trialing member is spaced rearwardly of the rear cap that bounds the hollow interior if the baffle casing at the trailing end of the baffle casing (see Sullivan figure 2); 
The free trailing edge at a rear end of the trialing member being non-linear in profile (Sullivan figure 2).
With respect to claim 16 Hill as modified by Sullivan further discloses (Sullivan fig 2) wherein the free trailing edge comprises a plurality of protruding elements mounted in series with one another in a row so as to define a recess between each adjacent pair of protruding elements. 
With respect to claim 17 As the elements are present they are implicitly provided, as t the step of supporting the member is attached and as such supported.
With respect to claim 18 Hill as modified further discloses wherein an intersection of aid at least one boundary wall and the rear cap of the baffle casing defined a trailing edge portion of the boundary wall (the elements are present and as such so is the formation so defined), wherein the trailing member associated with said at least one boundary wall protrudes from the trailing edge portion of said at least one boundary wall, and wherein the free trailing edge of the trailing member associated with at least one boundary wall is greater in length than the trailing edge portion of the at least one boundary wall (see the shape formation as shown by figure 2 of Sullivan).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837